Citation Nr: 1714292	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  15-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for migraines.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  The record was held open for 60 days for the submission of additional evidence.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between vete rans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

FINDINGS OF FACT

1.  Degenerative disc disease of the cervical and thoracic spine is related to service.  

2.  Degenerative joint disease of the both shoulders is related to service.  

3.  Migraines are related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the cervical and thoracic spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for degenerative joint disease of the bilateral shoulders have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for migraines and disability of the cervical spine and shoulders.  He maintains that current migraines, as well as degenerative disc disease of the cervical spine and degenerative joint disease of the bilateral shoulders, are the result of a parachuting accident during service.  


Service treatment records document that the Veteran sustained injuries during a tactical nighttime parachute jump in April 1969 when he struck a high voltage wire in midair resulting in electrocution.  A June 1969 hospital discharge summary reflects the Veteran's history of having been taken by medivac from the parachuting accident site, and of thereafter having been an inpatient at the Army hospital for 55 days.  

The Board notes that service connection was established in 1971 for second and third degree burns on his right arm and both thighs as a result of the in-service electrocution.  In addition, the November 2012 rating decision reflects that service connection was granted for associated myalgia of the thighs with hypersensitivity, and degenerative disc disease of the lumbar spine.  

Although a January 2012 VA examination report notes that it is less than likely that headaches are related to service, the opinion was based, at least in part, on a finding of no headaches during service.  However, as noted in a May 2015 VA examination report, inpatient records in May 1969 reflect complaints of headache.  The Board notes that an opinion based on an inaccurate history is of diminished probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Additionally, although the May 2015 VA examination report notes that it is less than likely that the Veteran's current degenerative disc disease of the cervical spine, degenerative arthritis of the shoulders, and migraines are related to service, noting no neck or shoulder complaints and only one documented complaint of headache during service, inpatient records in May 1969 reflecting complaints of severe backache show that Darvon was prescribed for headaches on more than one occasion.  

The Board notes that in addition to a pinch graft for granulating wounds of both thighs in May 1969 noted in the June 1969 hospital discharge summary, an L3 profile was assigned prohibiting field duty for at least one month, and convalescent leave from his unit for one month was recommended.  In addition, a June 1969 profile reflects that a T3 profile was recommended for one month.  The Board notes that a T3 profile indicates the existence of a physical condition that will result in progressively more severe restrictions on the assignments the service member may be assigned.  McIntosh v. Brown, 4 Vet. App. 553, 555 (1993); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

Although the May 2015 VA examination report reflects other risk factors for cervical degenerative disc disease, to include age, genetics, and a history of repetitive work, in an April 2016 opinion, Dr. D., the Veteran's private physician, stated that the Veteran's degeneration in the neck and shoulders is advanced for his age.  Moreover, although relevant positive findings were not reported at separation, the Veteran's spouse, to whom the Veteran has been married since 1972 (see marriage certificate), provided credible testimony before the undersigned that the Veteran complained of both neck and shoulder pain, as well as headaches, ever since they were married.  

Significantly, Dr. D. stated that it is well known that previous trauma can cause ongoing degeneration of joints, and that the in-service fall clearly caused trauma to the Veteran's axial skeleton, and specifically, the cervical and thoracic spine.  In addition, shoulder injuries were noted to be common in association with falls due to the reflex of stretching out the arm in an effort to try to break the fall.  

Although injury due to electrocution was noted to be uncommon given current safety regulations, Dr. D. reported that all 12 of the individuals that he has treated for electrocution injuries over the course of 20 years have had excessive muscle tension and tone throughout the area affected.  It was noted that the Veteran's electrocution was the most severe of all of the cases he has treated, and muscle tension and spasm throughout the Veteran's body was directly attributed to the electrocution during service.  

Dr. D. determined that the resulting general muscle tension in the Veteran's neck and shoulders was directly attributable to the ongoing degeneration of the Veteran's joints, an effect which was noted to have been caused by the increased joint compression due to excessive muscle tension.  It was specifically concluded, in both the November 2015 opinion and the April 2016 opinion, that the Veteran's current articular degeneration of the cervical and thoracic spine and the shoulder regions, as well as migraines, are directly related to the in-service fall and/or electrocution.  

The Board finds the private medical opinions to be persuasive and of the greatest probative value.  It is apparent in the April 2016 opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history and contained a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The evidence is in at least equipoise and, when resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has degenerative disc disease of the cervical and thoracic spine, degenerative joint disease of the bilateral shoulder shoulders, and migraines related to active service.  Accordingly, service connection is warranted for degenerative disc disease of the cervical and thoracic spine, degenerative joint disease of the shoulders, and for migraines.  



ORDER

Service connection for degenerative disc disease of the cervical and thoracic spine is granted.  

Service connection for degenerative joint disease of the right and left shoulders is granted.  

Service connection for migraines is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


